Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 1 has “present a second user interface element” then later says “wherein the second interface element is invisible.”  Present means “to offer to view” it doesn’t make sense for something to be invisible and presented at the same time.  For purposes of examining, examiner assumes “

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Radkovitz US 20140152693 A1.


Regarding claim 1, Radakovitz teaches:
1. (Currently amended) A device, comprising: 

a non-transitory memory storing instructions ([0066] computer storing instructions); and 

one or more processors in communication with the non-transitory memory ([0064] processor), wherein the one or more processors execute the instructions to: 

detect, in an output space having at least one dimension, a first location of a subspace ([0026-0040] user contacts portions of screen); 


present a first user interface element of a first operating instance of a first operable entity based on the first location (Fig. 3, content area); 



present a second user interface element of a second operating instance of a second operable entity based on the first location, wherein the second user interface element is invisible ([0026-0040], Fig. 3, 4 user swipes the screen and an invisible command area gets exposed); 


receive an indication to automatically change the subspace (gesture); and 


automatically change the subspace to have a second location in the output space, wherein the first user interface element and the second user interface element are each presented, based on the second location, in the changed subspace, wherein in ([0026-0040] user contacts portions of screen).  


Regarding claim 2, Radakovitz
2. (Previously Presented) The device of claim 1, wherein the device is configurable such that at least one of the first user interface element or the second user interface element includes a user-detectable output ([0026-0040], Fig. 3 content and commands for the user to detect with their eyes).  

Regarding claim 3, Radakovitz
3. (Previously Presented) The device of claim 2, wherein the indication to change the subspace includes the user-detectable output ([0026-0040], Fig. 3 changing the subspace changes the interface and displays the output).  

Regarding claim 4, Radakovitz teaches:
4. (Previously Presented) The device of claim 1, wherein the device is configurable such that at least one of the first operating instance or the second operating instance includes operating at least one of an application, a computing process (Fig. 3 a graphical interface), a thread, an operating environment (OE), a network service, a virtual machine, or an operating system.  

Regarding claim 5, 
5. (Previously Presented) The device of claim 1, wherein at least one of the first 
operable entity or the second operable entity includes at least one of hardware, electrical circuitry, or virtual circuitry ([0045] computer).  


Regarding claim 6, 
6. (Previously Presented) The device of claim 5, wherein the device is configurable such that the virtual circuitry includes at least one of code ([0045] code) or data for operating as at least one of an application, a computing process, a thread, a virtual machine, or a network service.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is 571-270-0603. The examiner can normally be reached on Monday-Friday, 7am-4.30pm Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BENJAMIN NORRIS/
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177